 Case 2:19-cv-00725-JES-NPM Document 1 Filed 10/07/19 Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JEFFREY JOEL JUDY,                   )
an individual,                       )
                                     )                CASE NO.:
               Plaintiff,            )
vs.                                  )
                                     )
N. D. YOUNG, LLC,                    )
a Florida Limited Liability Company, )
                                     )
               Defendant.            )
__________________________________ )

                                          COMPLAINT

       Plaintiff, JEFFREY JOEL JUDY (hereinafter “Mr. Judy” or “Plaintiff”), through his

undersigned counsel, hereby files this Complaint and sues N. D. YOUNG, LLC, a Florida

Limited Liability Company, for injunctive relief, attorney’s fees and costs pursuant to Title III of

the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq., (“ADA”), and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

       3.      Plaintiff is a resident of the State of Florida in Lee County.

       4.      Plaintiff was injured in a motorcycle accident and is paralyzed from the waist

down. Additionally, Plaintiff is a double leg amputee. Due to his injuries, Mr. Judy is a T8-T9

paraplegic and uses a wheelchair for his primary means of mobility.




                                                 1
 Case 2:19-cv-00725-JES-NPM Document 1 Filed 10/07/19 Page 2 of 5 PageID 2



       5.      Due to the disability, Plaintiff is substantially impaired in several major life

activities including walking, standing and bending and requires a wheelchair for mobility.

       6.      Defendant N. D. YOUNG, LLC, a Florida Limited Liability Company

(hereinafter “Defendant”), is registered to do business in the State of Florida. Upon information

and belief, Defendant is the owner, lessor and/or operator of the real property and improvements

which are the subject of this action, to wit: Coralwood Shopping Center, generally located at

2323 Del Prado Blvd S, Cape Coral, FL 33990 (referred to herein as the “Property”). Defendant

is responsible for complying with the ADA.

       7.      All events giving rise to this lawsuit occurred in the Middle District of Florida.

                          COUNT I - VIOLATION OF TITLE III OF THE
                            AMERICANS WITH DISABILITIES ACT

       8.      Plaintiff realleges and reavers the preceding Paragraphs as if they were expressly

restated herein.

       9.      The Property, a shopping center, is open to the public and provides goods and

services to the public.

       10.     Plaintiff has visited the Property numerous times over the past two years and

attempted to utilize the goods and services offered at the Property. Plaintiff’s most recent visit

occurred on October 4, 2019.

       11.     During each of his visits to the Property, Plaintiff encountered serious difficulty

accessing the goods and utilizing the services therein due to the architectural barriers as

discussed herein.

       12.     Despite the accessibility issues, Plaintiff continues to desire to visit the Property,

but fears that he will again encounter serious difficulty due to the barriers discussed herein.

However, but for the architectural barriers, Plaintiff would visit the Property more often.


                                                 2
 Case 2:19-cv-00725-JES-NPM Document 1 Filed 10/07/19 Page 3 of 5 PageID 3



       13.     Plaintiff plans to and will visit the Property in the near future to utilize the goods

and services offered thereon because he likes the stores located there and because it is

conveniently located less than ten miles from his residence.

       14.     Defendant is in violation of 42 U.S.C. § 12182 et seq. and 28 C.F.R. § 36.304 et

seq. and is discriminating against the Plaintiff due to, but not limited to, its failure to provide

and/or correct, the architectural barriers to access discussed below, which were personally

encountered and which hindered Plaintiff’s access to the Property:

               A.     Plaintiff encountered several disabled use parking spaces near Cricket

                      Wireless and Dollar General which were not accessible due to due ramps

                      improperly protruding into their access aisles and excessive slopes of over

                      1:48. Due to this issue, Plaintiff is deterred from using these parking

                      spaces.

               B.     Plaintiff encountered several disabled use parking spaces with confusing

                      access aisles near Cricket Wireless due to wheel-stops placed in the front

                      of the access aisles. This improperly creates the illusion that the access

                      aisle is a standard parking spot. Due to this issue, Plaintiff is deterred from

                      using these parking spaces.

               C.     Plaintiff encountered inaccessible sidewalk ramps which have slopes well

                      in excess of 1:12 near JP Sports and along the rear parking lot of the

                      Property. Additionally, other curb ramps and ramps throughout the

                      Property have pavement in disrepair. Due to this issue, Plaintiff had to use

                      extra caution on some ramps and had to completely avoid other ramps

                      throughout the Property out of fear that he could fall.



                                                 3
 Case 2:19-cv-00725-JES-NPM Document 1 Filed 10/07/19 Page 4 of 5 PageID 4



               D.      Plaintiff encountered an inaccessible restroom in the JP Sports store due to

                       excess merchandise and other clutter that is stored in the restroom. This

                       decreased the clear floor space in the restroom to the point where Plaintiff

                       could not maneuver his wheelchair properly to use the restroom.

               E.      Plaintiff encountered inaccessible sidewalks near the JP Sports store due

                       to excessive slopes along the route. This caused Plaintiff to use extra

                       caution and to minimize use of this area to avoid a fall.

       15.     To date, the barriers to access and other violations of the ADA still exist and have

not been remedied or altered in such a way as to effectuate compliance with the provisions of the

ADA.

       16.     Independent of his intent to return as a patron of the Property, Plaintiff

additionally intends to return as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       17.     Removal of the barriers to access located at the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       18.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s fees, costs, and

expenses paid by Defendant.

                                         PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant, and requests the

following injunctive and declaratory relief:

       A.      That the Court declares that the Property owned and operated by

               Defendant is in violation of the ADA;



                                                  4
 Case 2:19-cv-00725-JES-NPM Document 1 Filed 10/07/19 Page 5 of 5 PageID 5



       B.     That the Court enters an Order directing Defendant to alter its

              facility to make it accessible and useable by individuals with

              disabilities to the full extent required by the ADA;

       C.     That the Court enters an Order directing Defendant to evaluate and

              neutralize its policies and procedures towards persons with

              disabilities for such reasonable time so as to allow Defendant to

              undertake and complete corrective procedures.

       D.     That the Court awards reasonable attorney’s fees, costs (including

              expert fees), and other expenses of suit, to the Plaintiff; and

       E.     That the Court awards such other and further relief as it deems

              necessary, just and proper.

Dated: October 7, 2019

                                     Respectfully Submitted,


                                     KU & MUSSMAN, P.A.
                                     18501 Pines Boulevard, Ste. 209-A
                                     Pembroke Pines, Florida 33029
                                     Tel: (305) 891-1322
                                     Fax: (305) 891-4512
                                     louis@kumussman.com
                                     brian@kumussman.com

                                By___/s/ Louis Mussman________
                                    Louis I. Mussman
                                    (FL Bar #: 597155)
                                    Brian T. Ku
                                    (FL Bar # 610461)
                                    Attorneys for Plaintiff




                                                 5
